DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 22-23,25-26.

Allowable Subject Matter
Claims 1-14,21 ,27-31 are allowed.

The following is the reason for allowance of claims 1 and 2, pertinent arts do not alone or in combination disclose: wherein the first cavity has a first gas pressure, and wherein the second cavity has a second gas pressure different from the first cavity; and an outgas layer abutting the first cavity, wherein the outgas layer comprises an outgas material having an outgas species, and wherein the outgas material is amorphous.

The following is the reason for allowance of claim 10, pertinent arts do not alone or in combination disclose: an outgas layer disposed within the passivation structure and abutting the first cavity, wherein the outgas layer is configured to release the outgas species into the first cavity, such that the first gas pressure is greater than the second gas pressure, wherein the outgas layer comprises a second material, and wherein the second material is an amorphous form of the first material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (US Patent No. 9695039), Lin et al (US Pub No. 20140225206), Cheng et al (US Pub No. 20170203962), Huang et al (US Pub No. 20160130137), Lee et al (US Pub No. 20150129991) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.